DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant has canceled claims 21-35 in a preliminary amendment. Currently, claims 1-20 are pending. Examiner refers to the action below.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (U.S. patent pub. 2021/0205110 A1 will be further referred to as Johnson).
Regarding claim 1: Johnson discloses a method for orthosis design (abstract and paragraph 0003), implemented on a computing device having one or more processors and one or more storage devices (paragraphs 0061 and 0062), the method comprising:
obtaining a three-dimensional (3D) model associated with a subject (fig. 1 and paragraph 0031);
obtaining one or more reference images associated with the subject (fig. 1 and paragraphs 0032-0036); and
determining, based on the 3D model and the one or more reference images, orthosis design data for the subject, wherein the orthosis design data is used to determine an orthosis for the subject (fig. 1, paragraphs 0027, 0028, and 0037-0041).
Regarding claim 2: The method of claim 1, wherein obtaining a 3D model associated with a subject comprises:
obtaining the 3D model associated with the subject from a 3D camera device (paragraph 0031, depth camera=3D camera).
Regarding claim 3: The method of claim 1, wherein obtaining a 3D model associated with a subject, comprises:
obtaining image data associated with the subject (fig. 1 and paragraph 0031); and
determining the 3D model associated with the subject based on the image data associated with the subject (fig. 1 and paragraph 0031).
Regarding claim 4: The method of claim 3, wherein determining the 3D model associated with the subject based on the image data associated with the subject comprises:
determining a target area by performing an image segmentation operation on the image data associated with the subject (paragraphs 0008-0015);
extracting body surface data associated with the target area from the image data associated with the subject (paragraphs 0008-0015); and
generating a plurality of meshes of the 3D model based on the body surface data associated with the target area (paragraphs 0008-0015, 0019, and 0041);.
Regarding claim 5: The method of claim 1, wherein the one or more reference images are digital radiography (DR) images (abstract and paragraph 0032).
Regarding claim 6: The method of claim 1, wherein determining, based on the 3D model and the one or more reference images, orthosis design data for the subject, comprises:
comparing the 3D model with the one or more reference images (paragraphs 0031-0038); and
determining the orthosis design data by modifying the 3D model based on a comparison result (paragraphs 0031-0038).
Regarding claim 7: The method of claim 6, wherein the orthosis design data for the subject includes a processing result determined by performing at least one of a mesh deformation operation, a mesh smoothing operation, a mesh division operation, or a mesh splitting operation on the 3D model (paragraph 0041).
Regarding claim 8: The method of claim 1, further comprising:
determining, based on the 3D model and the orthosis design data, force data of at least one region of the subject after wearing an orthosis (paragraphs 0044-0048); and
altering, based on the force data of the at least one region of the subject, the orthosis design data (paragraphs 0044-0048).
Regarding claim 9: The method of claim 8, further comprising:
determining housing design data associated with a housing of the orthosis by performing a thickness-adjustment operation on the orthosis design data (paragraph 0050).
Regarding claim 19: See claim 1.
Regarding claim 20: See claim 2.

Allowable Subject Matter
4.		Claims 10-18 are allowed.
Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        May 7, 2022